On June 22, 2004, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony, Count II: A commitment of six (6) months to the Richland County Jail, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor; and Count III: A commitment of one (1) year to the Richland County Jail, for the offense of Partner or Family Member Assault, a misdemeanor. Counts II and III shall run consecutively to Count I.
*121DATED this 3rd day of December, 2004.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lyle Panasuk. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive, only that the jail time for the misdemeanor charges should not run consecutive to prison time.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence be modified to run the jail time on misdemeanor Counts II and III concurrent to the prison time on felony Count I.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.